MEMORANDUM **
Any alleged breach of the terms of the plea agreement by the government did not amount to plain error because there is no basis to conclude that the sentence imposed by the district court was affected by the prosecution’s comments in its sentencing memorandum. See United States v. Gonzalez-Aguilar, 718 F.3d 1185, 1188-90 (9th Cir.2013). In addition, the district court offered sufficiently clear and individualized reasons for rejecting the plea agreement. See In re Morgan, 506 F.3d 705, 711-12 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.